NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                        Civil Action No.: 18-3443 (JLL)
DUQUENE PiERRE,
                                                                    OPINION
                   Plaintiff,

v.

STATE Of NEW JERSEY, TREASURY
DEPARTMENT, eta!.,

                   Defendants.


LINARES, Chief District Judge.

       This matter comes before the Court by way of the Motions to Dismiss Plaintiff Duquene

Pierre’s Complaint, pursuant to Federal Rule of Civil Procedure 12(b)(6). filed by Defendant

County of Union (“Union”), and Defendants Robert Baer, Edward Johnson, William Kolano,

Edward Neafsey, State of New Jersey, Treasury Department (“Treasury”), and Union County

Prosecutor’s Office. (ECF Nos. 14, 33). Additionally, Defendants William McCue and David

Derosa filed separate Motions for Judgment on the Pleadings, pursuant to Federal Rule of Civil

Procedure 12(c) (collectively with the abovementioned motions to dismiss, “Defendants’

Motions”). (ECF Nos. 46, 49). Plaintiff opposed Defendants’ Motions. and all Defendants, except

for Defendant DeRosa, replied thereto. (ECF Nos. 28, 45, 47, 51, 53). The Court decides this

matter without oral argument, pursuant to Federal Rule of Civil Procedure 78. For the following

reasons, the Court grants Defendants’ Motions in part, but denies the parts of Defendants’ Motions

seeking to dismiss PlaintifPs Mistaken Imprisonment Act claim against Defendant Treasury and

negligent infliction of emotional distress claim against Defendant Union.
                                         I.       BACKGROUND’

        On March 19, 1994, Plaintiff and his friend allegedly left New Jersey on a road trip to

Florida in Plaintiffs Acura Legend. (Compi.             ¶    34). At approximately 11:34 p.m. that night,

Plaintiff was supposedly pulled over and received a speeding ticket in South Carolina. (Compi.                    ¶
34). According to Plaintiff, “[t]he ticket clearly stated the date, time and location of the traffic

offense, and that [Plaintiff] was the driver and owner of the vehicle.” (Compi.                 ¶ 34).   At about

1:30 a.m. on March 20, 1994, Plaintiff and his friend checked into a motel in Georgia, where

Plaintiffs friend filled out the motel registration card. (Cornpl.          ¶ 34).   On the morning of March

20, 1994, the pair continued to travel south until they reached Florida, where Plaintiff claims they

stayed for approximately one week with Plaintiffs relatives. (Compl.                   ¶   36). During his trip,

Plaintiff made about seven calls to his girlfriend who lived in Elizabeth, New Jersey, including

one on the afternoon of March 19, 1994 from a location in Virginia, one several hours later from

a location in South Carolina, and five additional calls made over the next few days from a location

in Florida. (Compl.    ¶ 36).   These calls were documented in Plaintiffs girlfriend’s telephone bills.

(Compl.   ¶ 36).
        At approximately 3:00 a.rn. on March 20, 1994, there was a shooting in Elizabeth, New

Jersey, more than 790 miles away from the motel Plaintiff allegedly checked into less than two

hours earlier. (Cornpl.    ¶ 35,   56). As a result of the shooting, a man was killed, and another was

injured. (Cornpl. ¶ 35). According to Plaintiff, Elizabeth Police Officer Thomas Koczur suspected

that Plaintiff was involved in the crime, because his Haitian ethnicity matched a description of the

shooter. (Compl.     ¶ 37;   40). Plaintiff claims that Officer Koczur further suspected him because



 This background is derived from Plaintiffs Complaint, (ECf No. 1 at Ex. A (“Compl.”)), which the Court must
 accept as true at this stage of the proceedings. See 1lston v. Countmricle fin. Coip.. 585 F.3d 753. 758 (3d Cir.
 2009). Though several individuats described below are defendants in this case, the Court refers to an individual as
 “Defendant” only if that party is involved in the current motions pending before the Court to avoid confusion.
                                                         7
Plaintiff drove a similar model car as one observed at the shooting. (Compi.       ¶ 37).   Based on these

suspicions, Officer Koczur allegedly coerced Mr. Lamar McCall, a man charged in connection

with the shooting, to make false statements regarding Plaintiffs location at the time of the

shooting. thereby implicating Plaintiff and discrediting his alibi defense. (Compl.              ¶]   37, 43).

Plaintiff claims that Officer Koczur should have known that these statements were false because

they “bore no relation to the events that had been reported by the numei-ous eyewitnesses

immediately after the [shooting].” (Compi.   ¶ 37).      In exchange for this allegedly false information,

Assistant Prosecutor Defendant Kolano arranged a plea agreement for Mr. McCall. (Compl.                 ¶ 43).
       Assistant Prosecutor Defendant Baer then allegedly secured search warrants based on

“unreliable and untrue evidence.” (Compl.       ¶   37). Upon searching Plaintiffs car, the police

allegedly found the speeding ticket he received in South Carolina and a receipt for a parking lot in

Miami, Florida.    (Compl.   ¶ 65—66).     Plaintiff also claims that he provided the police with

permission to search his apartment, which he shared with his girlfriend. (Cornpl.       ¶ 67).    Plaintiffs

girlfriend told the police that Plaintiff was on a trip to Florida at the time of the shooting, and

allegedly provided them with her telephone bills which documented the calls Plaintiff made to her

during his trip to Florida. (Compl.   ¶]   67—68). Despite the evidence supposedly showing that

Plaintiff was not in New Jersey at the time of the shooting, law enforcement officials proceeded to

investigate and prosecute Plaintiff. (Compl.   ¶ 69).
       According to Plaintiff, Defendant Baer and Union County Prosecutor’s Office Investigator

John Furda secured an indictment against Plaintiff by presenting false or misleading statements to

the Grand Jury to make it appear that Plaintiff was not traveling oLttside of New Jersey at the time

of the shooting. (Compl. ¶1 42). Specifically, Defendant Baer and Investigator Furda allegedly

misrepresented the height of the South Carolina State Trooper who pulled Plaintiff over and the


                                                    ‘l
                                                    j
statement of the Georgia motel’s employee to discredit Plaintiffs alibi. (Compi.              ¶ 42).    After he

was indicted by the Grand Jury, Plaintiff was arrested on April 1 5, 1 994 and charged with the

above-mentioned murder. (Compl.        ¶ 37, 42).
       Assistant Prosecutor Ann Rubin prosecuted the case against Plaintiff at trial, and Plaintiff

was represented by Thomas J. Butler, Esq., who was associated with the Law Office of David

Conti. (Compi.   ¶J 39, 97—98).   More than 300 days after the shooting, Union County Prosecutor’s

Office Lieutenant Defendant Johnson approached two eyewitnesses in preparation for trial, who

both selected Plaintiff as the shooter out of a photo array. (Compl.      ¶ 40).   In eliciting the selection

of Plaintiffs photo, Defendant Johnson allegedly failed to follow procedures aimed at reducing

the risk of misidentification, such as informing the eyewitnesses that the shooter may not be present

in the photo array. (Compi.   ¶ 40).   Defendant Johnson also allegedly failed to realize that one of

the witnesses’ statements was inconsistent with the statement that witness made to the police at

the time of the shooting. (Compl. ¶40). Specifically, Plaintiff claims the witness told Defendant

Johnson that the shooter had a Haitian accent and that he would be able to identify the shooter, but

that same witness told the police on the day of the crime that the shooter did not have an accent

and that he would not be able to identify the shooter. (Cornpl.        ¶ 40).   Defendant Johnson would

later testify that he was not aware that the witness made the earlier statement. (Cornpl.              ¶ 40).
       Throughout the trial, Assistant Prosecutor Rubin allegedly “pursued alternate theories and

motives surrounding the murder, which were mutually exclusive.” (Cornpl.                  ¶   44). Assistant

Prosecutor Rubin also presented a witness who testified that she saw Plaintiff in Elizabeth, New

Jersey a few hours after the shooting. (Compl.          ¶f   38—39). This witness was actually a police

informant and was allegedly persuaded by Officer Koczur to offer false               testimony     in order to

discredit Plaintiffs alibi defense. (Compl.   ¶ 38).    Plaintiff claims that it would have been evident



                                                    4
to a seasoned prosecutor such as Assistant Prosecutor Rubin that this witness was a police

informant, because the witness’s criminal record reflected that she had been arrested numerous

times but was never convicted. (Compi.        ¶ 39).   Plaintiff further states that “[t]his police informant

was also known to [Elizabeth Police Officers] Defendants Derosa and McCue, and these

defendants did in fact work with this informant in the past, yet never disclosed this information to

Plaintiff during the pendency of his criminal matter.” (Compi. ¶ 38). As a result of the Defendants’

alleged failure to disclose this information, Plaintiff was not aware that the witness was a police

informant during the trial, which Plaintiff claims would have beeii pertinent evidence to show that

the witness was biased. (Compi.      ¶ 39).
       At the conclusion of the trial, the jury found Plaintiff guilty of murder and other offenses

related to the Mai-ch 20, 1994 shooting, and he was eventually sentenced to a 60-year state prison

tenm (Compi.      ¶J 44,   70). Plaintiff spent the next “22 years, 2 months, and 23 days” in prison.

(Compl.   ¶   51). During his incarceration, Plaintiff engaged in “every avenue of legal recourse,”

and eventually had his petition heard by the New Jersey Supreme Court. (Compl.                      ¶    44). On

December 1 7, 201 5, the New Jersey Supreme Court found that Mr. Butler “did not call important

alibi witnesses and failed to present crucial evidence establishing [Plaintiffs] innocence,” thereby

denying Plaintiff effective assistance of counsel. (Compl.         ¶J 44—45).     The New Jersey Supreme

Court accordingly reversed Plaintiffs conviction and granted him a new trial. (Compl.                   ¶ 71).
       Plaintiffs second trial occurred in June 2016. (Cornpl.          ¶ 45).   At the second trial, the two

eyewitnesses that Defendant Johnson previously approached “admitted that they had merely

guessed when they selected [Plaintiffs photo from the] photo arrays.”                         (Compl.      ¶     45).

Additionally, after inquiring to the assistant proseccttor retrying the case, Plaintiffs new defense

counsel confirmed that the witness presented by Assistant Prosecutor             Rubin   in the initial trial was



                                                       5
a police informant. (Compi.    ¶ 39). On July 8, 2016, the state court granted Plaintiffs motion for
ajudgment of acquittal after the prosecution conceded that there were no other witnesses that could

place Plaintiff at the scene of the crime. (Compl.    ¶J 75).
       Plaintiff alleges that he was wrongfully incarcerated for over 22 years because the

individual defendants discussed above: (1) manufactured misleading and false evidence; (2) knew

that one of their witnesses was a police informant and failed to disclose same in violation of the

constitutional principles established in Brady v. Maryland, 373 U.S. 83, 87 (1963); and (3) engaged

in a custom or practice of permitting and facilitating unlawful arrest and prosecutions “in this

instance, and in other instances.” (Cornpl   ¶ 41, 46, 83—84).
       Accordingly, Plaintiff brought this action to recover compensatory damages, alleging a

claim against Defendant Treasury pursuant to the Mistaken Imprisonment Act, N.J.S.A. 52:4C-l

ci’ seq. (“Count 1”), and a claim against Mr. Butler and others who represented Plaintiff during his

initial trial for Professional Negligence/Breach of Responsibility (which is listed as Count 11).

(Compl.   ¶ 49—132). Plaintiff also alleges the following causes of action against the 1-emaining
Defendants: Violation of the New Jersey Civil Rights Act (“NJCRA”) and New Jersey

Constitution (“Count III”); Violation of 42 U.S.C.     § 1983 (“Count IV”); Conspiracy in Violation
of 42 U.S.C.   § 1985 (“Count V”); Unlawfttl Policy, Practice, or Supervision under Monelt i. Dep ‘t
of Soc. Sen’s. of I’LYC., 436 U.S. 658, 694 (1978) (“Count VI”): Common Law Intentional

Infliction of Emotional Distress (“Count VII”); Common Law Negligent Infliction of Emotional

Distress (“Count VIII”); Common Law Malicious Prosecution (“Count IX”); and Common Law

Abuse of Process (“Count X”). (Cornpl.     ¶ 133—75).




                                                  6
                                    II.     LEGAL STADARD

A. Failure to State a Claim

       To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bet! At!. Coip. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombty, 550 U.S. at 556).

       To determine the sufficiency of a complaint under Twombly and Iqba/ in the Third Circuit,

the Court must take three steps. “First, it must tak[e] note of the elements [the] plaintiff must plead

to state a claim.   Second, it should identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth. Finally, [w]hen there are well-pleaded

factual allegations, [the] court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787

(3d Cir. 2016) (quotations and citations omitted). “In deciding a Rule 12(b)(6) motion, a court

must consider only the complaint, exhibits attached to the complaint, matters of public record, as

well as undisputedly authentic documents if the complainant’s claims are based upon these

documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

B. Judgment on the Pleadings

        “After the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c); see also Liberty hit ‘1 Underwriters &inada



                                                   7
v. Scottsdale Ins. Co., 955 F. Supp. 2d 317, 323 (D.N.J. 2013) (“The pleadings are considered to

be closed’ after the complaint and answer have been filed, along with any reply to additional

claims asserted in the answer.”) (citation omitted). When a party makes a motion for judgment on

the pleadings based on the defense of failure to state a claim, similar to Defendants McCue and

Derosa in this case, (see generally ECF Nos. 46, 49), the Court “appl[ies] the same standards as

under Rule 12(b)(6).” See Turbe v. Gov o/ Virgin Islands, 938 F.2d 427, 428 (3d Cir. 1991): see

also Caprio v. Healthcare ReventteRecoven’ Gip., LLC, 709 F.3d 142, 146 (3d Cir. 2013) (stating

same).

                                                 III.     ANALYSIS

           For judicial efficiency and clarity, the Court shall group the Defendants based on their

similar arguments. The Court shall first discuss the claims against Defendant Treasury, and then

the claims against Defendant Union.                 The Court will then address the claims against the

“Prosecutor Defendants,” which includes Defendants Union County Prosecutor’s Office, Neafsey

in his official cal)acity as the Union County Prosecutor, Baer, Kolano, and Johnson.2 Finally, the

Court will discuss the “Police Defendants,” which incorporates Defendants McCue and Derosa.

As discussed further below, the Court shall dismiss all of Plaintiffs claims against these

Defendants, with the exception of Count I against Defendant TreasLiry and Count VIII against

Defendant Union.

A. Defendant Treasury

           Count I of Plaintiffs Complaint is brought solely against Defendant Treasury. (See Compl.

¶J 49—8 7). Furthermore, Plaintiff does not assert any other claims against Defendant Treasury.


2
    Plaintiff does not assert that Defendant Neafsey was personally involved in any of the allegations in the Complaint.
     and therefore the Court finds that there are no claims against Defendant Neafsey in his individual capacity for the
     Court to analyze.

                                                            $
(See generally Compi.). To state a claim under the Mistaken Imprisonment Act, Plaintiff must

allege:

                 That he was convicted of a ctime and subsequently sentenced to a
                 term of imprisonment, served all or any part of his sentence; and

                 He did not commit the crime for which he was convicted; and

                 He did not commit or suborn perjury, fabricate evidence, or by his
                 own conduct cause or bring about his conviction. Neither a
                 confession or admission later found to be false shall constitute
                 committing or suboming perjury, fabricating evidence, or causing
                 or bringing about his conviction under this subsection; and

                 He did not plead guilty to the crime for which he was convicted.

N.J. $ .A. 52 :4C-3 (paragraph numbering omitted).

          Here, Plaintiff alleges that he: (i) was convicted for a murder that he did not commit, (ii)

was imprisoned for over 22 years prior to being retried and acquitted, and (iii) did not plead guilty.

(See generctlly Compl.). As for the third element, there is no allegation that Plaintiff committed

perjury. Plaintiff also alleges that there was substantial evidence showing that he was innocent,

including but not limited to the ticket he received in South Carolina and the telephone bills

documenting his out of state calls to his girlfriend. (Compl.     ¶ 68—69).    When accepting these

allegations as true at this early stage of the litigation, the Court concludes that Plaintiff has

sufficiently met the elements necessary for a prinict Jade claim ttnder the Mistaken Imprisonment

Act. Defendants do not seem to challenge this conclusion, as Defendants’ Motions do not include

a single argument regarding Count I or Defendant Treasury. (See generally ECF No. 14 (motion

naming Defendant Treasury as a movant)). Accordingly, the Court finds that Count I against

Defendant Treasury may proceed. and the parts of Defendants’ Motions seeking to dismiss same

are denied.




                                                   9
B. Defendant Union

 L Federal Claims

        Pursuant to   § 1983,
                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Ten-itory    ... subjects, or causes to
                be  subjected. any citizen of the United  States  or other person within
                the jurisdiction thereof to the deprivation of any rights, privileges,
                or immunities secured by the Constitution and laws, shall be liable
                to the party injured in an action at law, suit in equity. or other proper
                proceeding for redress.

42 U.S.C.   § 1983.
        Accordingly, to state a claim for relief under    § 1983, a plaintiff must allege two elements:
(1) a person deprived him or caused him to be deprived of a right secured by the Constitution or

laws of the United States, and (2) the deprivation was done cinder color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1988); Piecknick v. Penns’Ti’anict, 36 f.3d 1250, 1255—56 (3d Cir. 1994).

        It has long been established that the principle of     responded   superior   cannot be used to

hold a municipal or local government liable under       § 1983. Alone/i, 436 U.S. at 694. Specifically,
the Supreme Court has stated that:

            [A] local government may not be sued under § 1983 for an injury inflicted
            solely by its employees or agents. Instead, it is when execution of a
            government’s policy or custom, whether made by its lawmakers or by those
            whose edicts or acts may fairly be said to represent official policy, inflicts the
            injury that the government as an entity is responsible under § 1983.


 Id.

       The Supreme Court has stated that Monett liability only attaches “where the decisionmaker

possesses tinal authority to establish municipal policy with respect to the action ordered.”

Pembaur v. Cincinnati, 475 U.S. 469, 482 (1986). As an alternative to showing an unlawful or

improper policy. Alone/i liability also applies to a defendant’s custom of improper conduct “where



                                                   10
the relevant practice is so permanent and ‘widespread as to have the force of law.” Hernande: v.

Borough ofPctlisades Park Police Dep ‘t, 58 F. App’x 909, 912                   (3d   Cir. 2003) (citing Bryan Cty.

Comm ‘r v. Brown, 520 U.S. 397, 404 (1997)); see also Bielevicz v. Dubinon, 915 F.2d $45, 850

(3d Cir. 2007) (analyzing same).

         As an initial matter, Counts IV and V are brought against Defendant Union for the

individual conduct of its agents,3 (see Cornpl.                 135—45), and same must be dismissed pursuant

to the principles of Monell, 436 U.S. at 694. For Count VI which specifically asserts a Monell
                                                                           ,




claim, Plaintiff has sufficiently alleged that Defendant Union is vested with supervisory and policy

making authority over the officers of the Elizabeth Police Department, and that its failure to train,

supervise, and discipline its subordinates resulted in a pattern or practice that condones the kind

of allegedly improper conduct which occurred in this case. (Compl.                     ¶J 148—52). Nevertheless,
the Court finds that Plaintiffs allegations are insufficient to state a Monell claim, as Plaintiff does

not direct the Court to a particular policy of Defendant Union or any other policymaker condoning

this allegedly improper conduct. (See Compl.               ¶ 146—58). Furthermore, Plaintiffs speculative
allegation that there were “other instances” of similar violations, (Cornpl.                 ¶ 46), is not sufficient
to show that Defendant Union was aware of the kind of systemic violation required for a Monell

claim.     See Bielevic:. 915 F.2d at $51                (explaining that ilionell liability attaches when

“policymakers were aware of similar unlawful conduct in the past, but failed to take precautions

against future violations, and that this failure, at least in part, led to their injury.”). Therefore, the

Court finds that Counts IV, V, and VI against Defendant Union must be dismissed.



 While the Court finds it appropriate based on Plaintiffs allegations to assume at this early stage of the litigation that
 at least some of the Elizabeth Police Officers named as defendants were acting as agents of Defendant Union, the
 Court notes that the Prosecutor Defendants were acting as an arm of the State. as explained below, infrci III.C.1, and
 were not agents of Defendant Union. See Halsey v. Pf4ffer, Civil Action No. 09-1138. 2010 WE 1611379, at *2
 (D.N.J. April 20, 2010) (reasoning that the County of Union has a “potentially” significant degree of control or
 responsibility over local detectives and police officers, but it “may” not supervise the prosectitor’s office).

                                                           11
2. NJCRA Claim

         In addition to bringing claims under         § 1983, Plaintiff also asserts Count III against
Defendant Union pursuant to the NJCRA. A person may bring a civil action under the NJCRA in

two circumstances: “(1) when he’s deprived of a right, or (2) when his rights are interfered with

by threats, intimidation, coercion, or force.” felicioni v. Admin. Office of Courts, 404 N.J. Super.

382, 400 (App. Div. 2008) (emphasis omitted). The NJCRA was modeled after                § 1983, and thus
courts in New Jersey have generally looked at claims under the NJCRA “through the lens of                  §
1983.”    Trafion v. CTh’ of Woodlmn’, 799 F. Supp. 2d 417, 443—44 (D.N.J. 2011); see also

Chapman v. NJ, Civil Action No. 08-4130, 2009 U.S. Dist. LEXIS 75720, at *7 (D.N.J. Aug. 25,

2009) (“Courts have repeatedly construed the NJCRA in terms nearly identical to its federal

counterpart: Section 1983.”); Armstrong v. Shermctn, Civil Action No. 09-716, 2010 U.S. Dist.

LEXIS 55616, at * 15 (D.N.J. June 4. 2010) (“[T]he New Jersey Civil Rights Act is a kind of analog

to section 1983.”); EncIl v.   iMi,   SF. Supp. 3d 689, 697 (D.N.J. 2014) (“In particular, the definitions

of ‘person’ under the two statutes have been interpreted in parallel.”) (citing Didiano        i.   Balicki.

488 F. App’x 634, 638 (3d Cir. 2012)). Consistent with these principles, the Court finds that its

above analysis that a local government cannot be held liable for the individual conduct of its

subordinates, sttpra III.B.l, applies to Plaintiffs NJCRA claim. Because Count III alleges a claim

against Defendant Union based on the individual conduct of its supposed agents, similar to Counts

IV and V, said Count against Defendant Union must be dismissed.

 3. Tort Claims

   a. Intentional Torts

      Plaintiff also asserts the remaining common law claims against Defendant Union, including

but not limited to intentional infliction of emotional distress (Count VII), malicious prosecution



                                                       12
(Count IX), and abuse of process (Count X). (See generally Compl.). However, a public entity

may not be held liable for intentional torts allegedly committed by its employees. See Panarello

i.   City of Vine/and, 160 F. Supp. 3d 734, 767 (D.N.J. 2016); Soto v. CTh’ ofNeuctrk, 72 F. Supp.

2d 489, 497 (D.N.J. 1999) (holding that a pttblic entity may   not   be held liable for intentional torts

ofa public employee) (citing McDonottgh v. Jorclct, 214 N.J. Super. 338, 350 (App. Div. 1986)).

Because Defendant Union is a public entity, and Counts VII, IX. and X against Defendant Union

are intentional torts, same must be dismissed.

     b. Negligence

         Finally, the Court finds that Count VIII against Defendant Union can survive at this stage

of the proceedings. In New Jersey, the direct tort of negligent infliction of emotional distress is

“understood as negligent conduct that is the proximate cause of emotional distress in a person to

whom the actor owes a legal duty to exercise reasonable care.” Decker v. Princeton Packet, Inc.,

116 N.J. 418, 429 (1989). The following elements are required for Plaintiff to show aprimafitcie

claim of negligent infliction of emotional distress: (1) the defendant had “a duty of reasonable

care” to the plaintiff; (2) the defendant breached said duty: (3) the “plaintiff suffered severe

emotional distress”; and (4) the breach proximately caused the plaintiffs injury. See Dc/b Russo

v. Nagel, 358 N.J. Super. 254, 269 (App. Div. 2003).

         Here, Plaintiff has alleged that: (1) the Defendants in this case owed a duty not to violate

Plaintiffs rights; (2) members of the Elizabeth Police Department, who were allegedly agents of

Defendant Union, along with various prosecutors, including the Prosecutor Defendants, performed

their investigation and prosecution in a way that may have constituted negligence; and (3) this

allegedly improper investigation directly and proximately caused Plaintiff to be incarcerated for

over 22 years and suffer severe mental anguish until this day.           (Compi.   ¶J 163—64). When


                                                  13
accepting these allegations as true at this early stage of the litigation, Plaintiff has sufficiently pled

the elements necessary for a prima fade claim of negligent infliction of emotional distress.

Therefore, Count VIII shall not be dismissed against Defendant Union.

C. Prosecutor Defendants

 1. Official Capacity         1983 and NJCRA Claims

             In suits against a defendant in his or her official capacity, the only immunities that are

available “are forms of sovereign immunity that the entity, qtta entity, may possess, such as the

Eleventh Amendment.” Ky. v. Graham, 473 U.S. 159, 167 (1985) (analyzing suit brought under

§ 1983); see also Brown v. State,       442 N.J. Super. 406, 426 (App. Div. 2015) (“Given that the

Legislature did not choose to include an express waiver of sovereign immunity in the Civil Rights

Act and that the State enjoys immunity under the analogocts       § 1983, we conclude that the State is
immune from a suit for damages under the Civil Rights Act.”), rev ‘d on other grounds, 230 N.J.

84, 90 (201 7). The well-recognized doctrine of sovereign immunity. embodied in the Eleventh

Amendment to the United States Constitution, provides that the States are immune from suit in

federal court. See, e.g., Alden v. Maine, 527 U.S. 706, 712—13 (1999); Will v. Mich. Dep ‘t ofState

Police, 491 U.S. 58, 70—71 (1989). Sovereign immunity is not limited to the State itself, but rather

extends to state agencies and state officers who act on behalf of the State. Regents of the Univ. of

Cal.   i’.   Doe, 519 U.S. 425, 429 (1997).

             Pursuant to the law in this Circuit. “[w]hen county prosecutors engage in classic law

enforcement and investigative functions, they act as officers of the State.” Coleman v. Kaye, 87

F.3d 1491, 1505 (3d Cir. 1996), abrogated on other grottnds, Nance v. City of Newark, 501 F.

App’x 123, 129 n.7 (3d Cir. 2012); see also Banda v. Burlington Cty., Civil Action No. 03-2045,

2006 WL 2739718, at *4 (D.N.J. 2006) (explaining that “several courts [in this District] have held



                                                     14
that New Jersey county prosecutors’ offices are entitled to Eleventh Amendment immunity from

suits arising out of the exercise ofprosecutorial powers”). Alternatively, when a county prosecutor

is engaged in administrative functions “unrelated to the duties involved in criminal prosecution,”

such as the promotion of employees, said prosecutor is acting as a local or county official and is

not entitled to sovereign immunity. Cotemctn, $7 F.3d at 1 506.

       In the current case, the Court finds that the alleged conduct of the Prosecutor Defendants,

which includes among other things seeking an indictment and presenting witnesses at trial, clearly

relates to “classic law enforcement and investigative functions.” See, e.g., Woodyard v. Cly. of

Essex, 514 F. App’x 177, 182 (3d Cir. 2013) (holding that defendant was entitled to sovereign

immunity against claims that it alTested, detained and prosecuted plaintiff without probable cause).

Though Plaintiff argues that the Prosecutor Defendants were acting in “administrative and

investigative roles.” he does not support his argument with any case law related to sovereign

immunity. (See ECF No. 2$ at 21). Instead. Plaintiffs arguments pertain to absolute prosecutorial

immunity and are rejected for the reasons expressed below. infrct III.C.2.a. Because the Court

finds it clear that the Prosecutor Defendants were acting as agents of the State, they are entitled to

sovereign   immunity,   and therefore Counts III, IV, V, and VI against them in their official

capacities must be dismissed.

2. Individual Capacity      1983 and NJCRA Claims

  a. A bsotate Prosecutoriat 1mm unity

       It is well settled that “a state prosecuting attorney who act[s] within the scope of his duties

in initiating and pursuing a criminal prosecution” is not amenable to suit. 1mb/er v. Pctchtnian,

424 U.S. 409, 410 (1976). The Supreme Court held that a prosecutor is absolutely immune for

actions that are “intimately associated with the judicial phase of the criminal process” while



                                                  15
functioning as an advocate for the State.     Id. at 43 0—3 1; see also Moore v. Middlesex Cty.

Prosectttor s Of/Ice. 503 F. App’x 108, 109 (3d Cir. 2012) (“Although a prosecutor’s deliberate

destruction of exculpatory evidence is not entitled to absoltLte immunity, the decision to withhold

such evidence from the defense while functioning as an advocate for the State is protected by

absolute immunity.”). Since inibler, the Supreme Court has held that “absolute immunity applies

when a prosecutor prepares to initiate a judicial proceeding, or appears in court to present evidence

in support of a search walTant application.” Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009)

(citations omitted). On the other hand, a prosecutor’s actions that are taken in an investigative or

administrative capacity may be protected by qualified immunity only. See Kulwicki v. Dawson,

969 F.2d 1454, 1463 (3d Cir. 1992); see also Yarns v. Cty. of Del., 465 F.3d 129, 138 (3d Cir.

2006) (reasoning that the handling of a request for scientific test on evidence made afier conviction

may “be best described as part of the prosecutor’s administrative duties.”) (quotations and citations

omitted).

       Here, the Prosecutor Defendants allegedly: (i) used unreliable or false evidence and

testimony to secure an indictment from the grand jury; (ii) secured search warrants based on

misleading information; (iii) improperly elicited a photo identification of Plaintiff from two

eyewitnesses in preparation for trial; and (iv) failed to disclose that one of the government’s

witnesses at trial was a police informant.      (See generally Compl.).      Contrary to Plaintiffs

argument, (ECF No. 28 at 34—37), this alleged conduct was not investigative, but fell within “the

core of the prosecutorial function.” Muiichinski v. Solomon, 618 F. App’x 150. 154 (3d Cir. 2015)

(holding that a prosecutor was entitled to absolute immunity from the plaintiffs claim that the

prosecutor ignored inconsistent evidence in determining whether there was probable cause for his

arrest): see also Ray v. N.J. 219 F. App’x 121, 124 (3d Cir. 2007) (explaining that prosecutorial



                                                 16
immunity      also extends to decisions to seek an indictment and to preparations for a grand jury)

(citations omitted). To the extent that the Prosecutor Defendants’ alleged conduct was performed

out of court. said conduct was nevertheless in preparation for the criminal proceedings against

Plaintiff. See Burns v. Reed, 500 U.S. 478, 485 (1991) (“the duties of the prosecutor in his role as

advocate for the State involve actions preliminary to the initiation of a prosecution and actions

apart from the courtroom.”) (quoting Imbter, 424 U.S. at 431 n.33); see a/so Jeriytone v. Mttsto,

167 F. App’x 295, 300 (3d Cir. 2006) (“[p]rosecutors enjoy absolute immunity... for evaluation

of evidence collected by investigators, and for failure to conduct [an] adequate investigation before

filing charges.”) (internal citations omitted). Therefore, the Prosecutor Defendants are entitled to

absolute prosecutorial immunity, and Counts III, IV, V, and VI against them in their individual

capacities must be dismissed.

     b. Quct/i/Ied hflh?lttl?111

          Although the Court finds that absolute prosecutorial immunity applies to the Prosecutor

Defendants, it will also address the alternative possibility that the Prosecutor Defendants are

protected by qualified immunity. See Yarns, 465 F.3d at 140 (noting that when a district court

determines whether a prosecutor is immune fiom a civil rights claim, it would be helpful for the

purposes of a potential appeal if that district court were to address both absolute and qualified

immunity      in the first instance). In determining whether the Prosecutor Defendants are entitled to

qualified immunity, the Court “must ask whether the conduct alleged by the plaintiff violated a

clearly established principle of constitutional or statutory law[, and] [i]f so.     ...   whether the

unlawfulness of the action would have been apparent to an objectively reasonable official.” Wa/ten

v.   Pike C/i’., Pa., 544 F.3d 182, 191 (3d Cir. 200$) (internal quotations and citation omitted).




                                                   17
          The Court finds that even if the Prosecutor Defendants were not absolutely immune from

liability in this case, they would still be entitled to qualified immunity. As discussed throughout

this   Opinion.   Plaintiff alleges that the Prosecutor Defendants’ presentation of misleading evidence

and failure to disclose that one of their witnesses was a police informant violated his Fourth, Fifth,

Sixth, Eight, and Fourteenth Amendment rights.            (Compl.   ¶   135—143). However, Plaintiffs

Complaint does not allege that the Prosecutor Defendants intentionally elicited evidence they knew

to be false or that they acted “in bad faith or with an     improper motive.”    Bowser v. Borough of

Free/told, 99 F. App’x 401, 404 (3d Cir. 2004). Rather, Plaintiff alleges that the Prosecutor

Defendants shotilci have known that one of their witnesses was a police informant, and should have

known that the identification of Plaintiff by an eyewitness contradicted that same witness’s earlier

statements. (Compl.       ¶ 3$,   40—41). These allegations, without more, are not sufficient to show

the violation of a “clearly established constitutional right.” Mierrua v. CTh’ of Garfield, 170 F.

App’x 212, 215 (3d Cir. 2005) (affirming the district court’s conclusion that a prosecutor was

entitled to qualified immunity from the plaintiffs claim that the prosecutor mishandled the

investigation underlying the criminal charges that were brought against the plaintiff); see also

Wilson v. Russo, 212 F.3d 781, 789 n.5 (3d Cir. 2000) (stating that an unsatisfactory or even

negligent investigation does not deny a defendant entitlement to qualified immctnity).

Accordingly, the Prosecutor Defendants are entitled to qualified immclnity.

 3. Tort Claims Against the Prosecutor Defendants

         To the extent that any of Plaintiffs common law causes of action are not dismissed based

on the above analysis. the Court nevertheless finds that Plaintiff cannot state a claim for same

against the Prosecutor Defendants for the reasons expressed below.




                                                     1$
     a. hitentioncil Torts

       The Court finds that Plaintiff has failed to establish that the Prosecutor Defendants acted

with the intent required under New Jersey law to support the allegations set forth in Counts VII,

IX, and X. First, a plaintiff can establish aprimafacie claim for intentional infliction of emotional

distress by showing: “(1) that the defendant intended to cause emotional distress; (2) that the

conduct was extreme and outrageous: (3) that the actions proximately caused emotional distress;

and (4) that plaintiffs emotional distress was severe.” Witherspoon v. Rent—A—Center, Inc., 173

F. Supp. 2d 239, 242 (D.N.J. 2001) (citing Buckley v. Trenton Say. Fund Soc v, ill N.J. 355, 366

(1988)). Second, a claim of malicious prosecution requires: “(I) the defendants initiated a criminal

proceeding: (2) the criminal proceeding ended in plaintiffs favor: (3) the proceeding was initiated

without probable cause: (4) the defendants acted maliciously or for a purpose other than bringing

the plaintiff to jtistice; and (5) the plaintiff sciffered a deprivation of liberty         Kossler v.

Crisanti, 564 F.3d 181, 186 (3d Cir. 2009)   (quoting   Lstatc of Smith v. Alarasco, 3 18 F.3d 497. 521

(3d Cir. 2003)). Finally, a claim of abuse of process under New Jersey law requires that the

defendants initiated process with an ulterior motive and took some further act “representing the

perversion of the legitimate use of the process.” Simone v. Golden Nugget Hotel & Casino, 844

F.2d 1031. 1036—37 (3d Cir. 1988) (citations omitted).

       As previously discussed in regard to the Prosecutor Defendants’ entitlement to qualified

immunity, supra III.C.2.b, Plaintiff has not set forth any facts showing that the Prosecutor

Defendants intentionally withheld information or elicited evidence that they knew to be false.

While the alleged conduct of the Prosecutor Defendants may at most satisfy a negligence standard,

these allegations are not sufficient to show that the Prosecutor Defendants acted maliciously or

with an ulterior motive. See, e.g., LoBiondo r. Schwartz, 199 N.J. 62, 93—94 (2009) (“Malice.



                                                  19
is defined as the intentional doing of a wrongful act without just cause or excuse.”) (quotations

and citations omitted); see also Fregara v. Jet Avicttion Bus. Jets, 764 F. Supp. 940, 956 (D.N.J.

1991) (stating that a plaintiff cannot establish intentional infliction of emotional distress by merely

alleging that the defendants acted       “unjust, unfair    and unkind.”). Rather, the Complaint shows that

the only puiiose the Prosecutor Defendants had in charging Plaintiff was to prosecute him for the

March 20. 1994 murder.1 Accordingly, Plaintiff cannot establish a claim of intentional infliction

of emotional distress, malicious prosecution, or abuse of process against the Prosecutor

Defendants, and said claims must be dismissed.

      b. Negligence

      Though Plaintiff can state a claim for negligent infliction of emotional distress as previously

discussed, supra I11.B.3.b, said claim against the Prosecutor Defendants is nevertheless barred by

prosecutorial immunity. The New Jersey Tort Claims Act provides for prosecutorial immunity

and specifically states that “[a] public employee is not liable for injury caused by his instituting or

prosecuting any judicial or administrative proceeding within the scope of his employment.”

N.J.S.A. 59:3-8. This provision is qualified to the extent that “this act shall [not] exonerate a public

employee from liability if it is established that his conduct was outside of the scope of his

employment or constituted a crime, actual malice or willful misconduct.” N.J.S.A. 59:3-14(a). As

already discussed above,        supra   III.C.3.a, the Court found that Plaintiff failed to allege that the

Prosecutor Defendants were acting with malice or outside the scope of their employment.

Moreover. the New Jersey Tort Claims Act’s limitation of prosecutorial immunity does not appear

to incorporate a claim for negligent infliction of emotional distress, as said claim requires a




 Because Plaitttitifails to establish a required element for each of these causes efaction, the Court finds it unnecessary
  to analyze the other elements of same.

                                                           20
showing of negligence, not malice.5 See Decker, 116 N.J. at 429. Accordingly, the Court finds

that Count VIII against the Prosecutor Defendants is barred by prosecutorial               immunity     and must

be dismissed.

D. Police Defendants

  1. Failure to State a Claim

        Despite accepting Plaintiffs Complaint as true. there are not sufficient factual allegations

to show that the Police Defendants violated a constitutional right or possessed the intent or duty

of care necessary to establish any of Plaintiffs claims. The only allegation Plaintiff makes against

the Police Defendants is that they did not disclose to Plaintiff that one of the witnesses at trial was

a police informant despite being aware of said fact. (Compi.             ¶ 38).   While Plaintiff alleges that

the Police Defendants worked with the police informant “in the past.” (Compl.                   ¶J   38 (emphasis

added)), there are no allegations that the Police Defendants interacted with said informant in this

case. Moreover, Plaintiff does not allege that the Police Defendants were in any way involved in,

or even aware oL the investigation, arrest, or prosecution of Plaintiff. (See generally Compl.).

The fact that the Police Defendants knew the identity of the police informant, without more, is not

sufficient for this Court to find that the Police Defendants had a responsibility to disclose said

information to Plaintiff, or that their failure to do so violated Plaintiffs constitcLtional rights. See

Maths v. Vaughn, 128 F. Supp. 2d 249, 266 n.15 (E.D. Pa. 2001) (explaining that a police officer’s

knowledge of potentially exculpatory information that was relevant to a murder trial did not give

rise to aBraclv obligation when the officer was not involved or “acting on the government’s behalf’

in said murder trial) (quoting Ky/es v. Whitlev, 514 U.S. 419. 437 (1995)): Seidel v. Greenberg,



 Because the Prosecutor Defendants were not acting as agents of Defendant Union, this analysis of prosecutorial
 immunity does not apply to Defendant Union. Though the Court agrees with Defendant Union that it cannot be
 held liable for the conduct of the Prosecutor Defendants, (see geneiaflv ECF No. 33). that analysis does not apply
 to the various police officers implicated in this case.

                                                       21
108 N.J. Super. 248, 257 (Law Div. 1969) (“In order to sustain the action [for malicious

prosecution], it must affirmatively appear.   .   .   that the party sought to be charged was the proximate

and efficient cause of maliciously putting the law in motion.”) (citation omitted). Because the

Police Defendants were not involved in the investigation or prosecution of Plaintiff, nor were they

required to disclose information to Plaintiff, the Court finds that Plaintiff cannot assert a claim

against them. Accordingly, all claims against the Police Defendants must be dismissed.

  2. Qualified Immunity

     The Court finds that Plaintiffs civil rights claims could also be dismissed on the alternative

grounds of qualified immunity. As stated above, a law enforcement defendant is entitled to

qualified immunity when “the conduct alleged by the plaintiff violated a clearly established

principle of constittitional or statutory law,” and the violation of said right “would have been

apparent to an objectively reasonable official.” Walter, 544 F.3d at 191 (citations omitted). Here,

there is nothing in the record or law cited by Plaintiff, (see general/v ECF No. 51), that would lead

the Court to conclude that a police officer who was not involved in the underlying case and failed

to disclose information violated a “clearly established right.” furthermore, the Court finds that it

would be contradictory to conclude that the allegations against Police Defendants gave rise to a

violation of a “clearly established right” that a reasonable officer would be aware of when, as

discussed above, supra III.D.1, said allegations are not even sufficient to show a constitutional

violation in the first place. Accordingly, the Court finds that the Police Defendants are entitled to

qualified immunity, and Counts III, IV, V, and VI are barred by same.




                                                        22
                                    IV.   CONCLUSION

       for the abovementioned reasons, the Court hereby grants in part the Defendants’ Motions,

with the exception that the Court hereby denies the   parts of   Defendants’ Motions seeking to

dismiss Count I against Defendant Treasury and Count VIII against Defendant Union.             An

appropriate Order follows this Opinion.



Dated:Novernber     D    ,2018.




                                                   J   E L. LINARES
                                                   Chief Judge, United States District Court




                                              23
